NIMMONS, Judge.
This is an Anders appeal. We have considered the myriad points and arguments raised by the appellant in his numerous pro se submissions variously denominated as “initial brief,” “supplemental initial brief,” cross answer brief,” “supplemental brief,” various “notices to the court,” “motion of supplemental authorities,” and “petition for writ of mandamus” (improperly denominated as such). We have also considered the Public Defender’s amended initial brief and supplemental brief. We find the points raised in such submissions to be meritless.
Earlier in this appeal, appellant raised, pro se, issues pertaining to ineffective assistance of trial counsel. However, appellant subsequently indicated in a written submission that he wished to withdraw such claims without prejudice to the filing of a 3.850 motion. Inasmuch as such claims are ordinarily 3.850 matters, Stewart v. State, 420 So.2d 862 (Fla.1982), and inasmuch as there is no such claim, apparent to us on the record before us as would entitle the appellant to relief on ineffective assistance grounds, compare, Gordon v. State, 469 So.2d 795 (Fla. 4th DCA 1985), we decline to consider appellant’s ineffective assistance claims in the instant appeal.
Appellant has also claimed ineffective assistance of appellate counsel in the instant appeal. We find such claim to be without merit and reject the same.
Accordingly, the judgments and sentences are AFFIRMED.
SHIVERS, C.J., and ERVIN, J., concur.